DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: At [0001], it is unclear how a mmWave system operates at 762-81 GHz. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikram et al. (US 20160103213 A1; hereinafter “Ikram”).

Regarding Claim 1,
Ikram teaches:	
A method for target tracking, the method comprising: ([Abstract] – a method for tracking objects)
obtaining state information for a first target object, the state information including previous location information for the first target object ([0007] – receiving spherical coordinates of an estimated location of each object) and a previous group distribution for points associated with the first target object at a previous point in time; ([0007] – receiving… variances for the spherical coordinates)
predicting a location for the first target object based on the obtained state information; ([0007] – initializing a tracking vector for an object… wherein a tracking vector for an object is a process state vector for an extended Kalman filter designed to track an object, elements of the tracking vector including Cartesian coordinates of a location of the object, velocity of the object in three directions, and acceleration of the object in three directions; [0023] – a Kalman filter… the general filter algorithm is a recursive two-step process, the two steps being a prediction step… and an observation step; [0025] –  the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n)
receiving a first set of points; ([0007] – receiving spherical coordinates of an estimated location of each object)
identifying a first distribution of points, from the first set of points based on the predicted location to associate one or more first points of the first distribution of points with the target object; ([0007] – determining whether or not each object of the plurality of objects is currently being tracked)
determining a current group distribution for the points associated with the first target object; and ([0007] – updating a tracking vector for an object based on the spherical coordinates, range rate, and variances)
outputting a current location information and a current group distribution point. (Fig. 6; [0054] – graph illustrating the path of the two objects over time; Fig. 7; [0055] – graphs illustrating the results, i.e., range, elevation, and azimuth of the implemented tracking method)

Regarding Claim 7,
Ikram teaches the invention as claimed and discussed above.

Ikram further teaches:
The method of claim 1, wherein the first set of points comprise a point cloud of unidentified reflection points. (Fig. 3 – element 300; [0007] – determining whether or not each object of the plurality of objects is currently being tracked; points are unidentified prior to this determination)

Regarding Claim 8,
Ikram teaches the invention as claimed and discussed above.

Ikram further teaches:
The method of claim 1, wherein the current location information and current group distribution are used as the previous location information and the previous group distribution for the first target object at a later point in time. ( [0023-26] – More specifically, the variable estimates at time n are predicted based on estimated variable values at time n-1 in view of the variance. A Kalman filter can execute in real time using only current input measurements and the previously calculated state along with an uncertainty matrix.)

Regarding Claim 9,
Ikram teaches:	
A device, the device comprising: (Fig. 4)
a memory; and (Fig. 4 – memory 405)
one or more processors operatively coupled to the memory, wherein the one or more processors are configured to execute non-transitory instructions causing the one or more processors to: ([0042] – processor or combination of processors)
obtain state information for a first target object, the state information including previous location information for the first target object ([0007] – receiving spherical coordinates of an estimated location of each object) and a previous group distribution for points associated with the first target object at a previous point in time; ([0007] – receiving… variances for the spherical coordinates)
predict a location for the first target object based on the obtained state information; ([0007] – initializing a tracking vector for an object… wherein a tracking vector for an object is a process state vector for an extended Kalman filter designed to track an object, elements of the tracking vector including Cartesian coordinates of a location of the object, velocity of the object in three directions, and acceleration of the object in three directions; [0023] – a Kalman filter… the general filter algorithm is a recursive two-step process, the two steps being a prediction step… and an observation step; [0025] –  the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n)
receive a first set of points; ([0007] – receiving spherical coordinates of an estimated location of each object)
identify a first distribution of points, from the first set of points based on the predicted location to associate one or more first points of the first distribution of points with the target object; ([0007] – determining whether or not each object of the plurality of objects is currently being tracked)
determine a current group distribution for the points associated with the first target object; and ([0007] – updating a tracking vector for an object based on the spherical coordinates, range rate, and variances)
output a current location information and a current group distribution point. (Fig. 6; [0054] – graph illustrating the path of the two objects over time; Fig. 7; [0055] – graphs illustrating the results, i.e., range, elevation, and azimuth of the implemented tracking method) 

Regarding Claim 15,
Ikram teaches the invention as claimed and discussed above.

Ikram further teaches:
The device of claim 9, wherein the first set of points comprise a point cloud of unidentified reflection points. (Fig. 3 – element 300; [0007] – determining whether or not each object of the plurality of objects is currently being tracked; points are unidentified prior to this determination)

Regarding Claim 16,
Ikram teaches the invention as claimed and discussed above.
Ikram further teaches:
The device of claim 9, wherein the current location information and current group distribution point are used as the previous location information and the previous group distribution for the first target object at a later point in time. ( [0023-26] – More specifically, the variable estimates at time n are predicted based on estimated variable values at time n-1 in view of the variance. A Kalman filter can execute in real time using only current input measurements and the previously calculated state along with an uncertainty matrix.)

Regarding Claim 17,
Ikram teaches:	
A non-transitory program storage device comprising instructions stored thereon to cause one or more processors to: (Fig. 4)
obtain state information for a first target object, the state information including previous location information for the first target object ([0007] – receiving spherical coordinates of an estimated location of each object) and a previous group distribution for points associated with the first target object at a previous point in time; ([0007] – receiving… variances for the spherical coordinates)
predict a location for the first target object based on the obtained state information; ([0007] – initializing a tracking vector for an object… wherein a tracking vector for an object is a process state vector for an extended Kalman filter designed to track an object, elements of the tracking vector including Cartesian coordinates of a location of the object, velocity of the object in three directions, and acceleration of the object in three directions; [0023] – a Kalman filter… the general filter algorithm is a recursive two-step process, the two steps being a prediction step… and an observation step; [0025] –  the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n)
receive a first set of points; ([0007] – receiving spherical coordinates of an estimated location of each object)
identify a first distribution of points, from the first set of points based on the predicted location to associate one or more first points of the first distribution of points with the target object; ([0007] – determining whether or not each object of the plurality of objects is currently being tracked)
determine a current group distribution for the points associated with the first target object; and ([0007] – updating a tracking vector for an object based on the spherical coordinates, range rate, and variances)
output a current location information and a current group distribution point. (Fig. 6; [0054] – graph illustrating the path of the two objects over time; Fig. 7; [0055] – graphs illustrating the results, i.e., range, elevation, and azimuth of the implemented tracking method)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6, 10-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikram in view of Santra (US 2021/0116540 Al).

Regarding Claim 2,
Ikram teaches the invention as claimed and discussed above.
Ikram further teaches:	
The method of claim 1, wherein predicting the location of the first target object comprises: 
estimating a variance based on the state information; ([0007] –  tracking vector for an object based on the spherical coordinates, range rate, and variances of the object)
estimating a centroid location for the first target object based on the state information; and ([0025] –  As is described in more detail herein, the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n in Cartesian coordinates x(n), y(n), and z(n); Centroid location corresponds to (x(n), y(n), z(n)))





Santra teaches:	
determining a first gate around the centroid location based on the estimated variance, ([0080-0085] – detection gating; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification.)
determining a first distance between each point and the first distribution of points, wherein the first distribution of points comprises points within the gate around the centroid; and ([0080-0085] – detection distance; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification... determines a first Mahalanobis distance Md_act)
associating one or more first points of the distribution of points within the first gate with the target object based on the determined first distance. ([0082] – When the measurement of a target is inside the gating region (i.e., the detection distance is below a predetermined threshold), the tracker updates the detection state variables of such target with the measured values during step 868. [0070] – When the classification distance is lower than a threshold, classification gating block 814 generates a gating data output to signal tracker 808 to use the temporary target activity classification… [0072] – Tracker block 808 also receives the gating data from classification gating block 814… Then tracker block 808 generates a target activity classification and target localization based on the updated state variables)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding Claim 3,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The method of claim 2, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points.

Santra further teaches:
The method of claim 2, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points. ([0069] – Mahalanobis distance Md_act is a function of covariance matrix. See eqs. 6, 11)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding Claim 4,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The method of claim 2, wherein the first gate comprises a constant volume ellipsoid around the centroid.

Santra further teaches:
The method of claim 2, wherein the first gate comprises a constant volume ellipsoid around the centroid. ([0064, 0069] – ellipsoidal gating; use of a predetermined threshold creates a “constant volume” circle, i.e. ellipsoid, around the centroid)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 5,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram further teaches:



associating the first point with the one or more first points based on a comparison between the first distance and the second distance. ([0033-34] – each detected object is then considered… Note that if multiple objects are detected, each object is tracked independently with a separate object tracking filter. Data association attempts to assign incoming measurements for detected objects to objects already being tracked. In some embodiments, a suitable nearest-neighbor data association technique may be used… associating to the one that is closest in 3D space)

Santra further teaches:
The method of claim 2, wherein the associating one or more first points of the first set of points within the gate with the target object comprises: 
determining that a first point of the one or more first points is within a second gate associated with a second target object; ([0082] – for each tracked target, a detection distance may be determined between the measured parameters and the predicted parameters,)
determining a second distance between the first point and a second distribution of points; and ([0082] – for each tracked target, a detection distance may be determined between the measured parameters and the predicted parameters; distance determination made for each tracked target, i.e. when there are two tracked targets, a first and second distance will be determined)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 6,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram further teaches:
The method of claim 2, further comprising: determining a second set of points, (determining a second set of points constitutes a mere duplication of determining a first set of points. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).) the points of the second set of points unassociated with any target objects; (Fig. 3 – element 300; [0007] – determining whether or not each object of the plurality of objects is currently being tracked; points are unassociated prior to this determination)


generating a new tracking object based at least in part of the allocation tests. ([0035] – If a detected object is not one of the objects that is currently being tracked 302, then tracking of the object is initialized 304.)

Santra further teaches:
selecting a third point of the second set of points; 
performing one or more allocations tests comparing the third point to other points of the second set of points; and (selection of third point and performing allocations tests constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 10,
Ikram teaches the invention as claimed and discussed above.
Ikram further teaches:	
The device of claim 9, wherein predicting the location of the first target object comprises: 
estimate a variance based on the state information; ([0007] –  tracking vector for an object based on the spherical coordinates, range rate, and variances of the object)
estimating a centroid location for the first target object based on the state information; and ([0025] –  As is described in more detail herein, the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n in Cartesian coordinates x(n), y(n), and z(n); Centroid location corresponds to (x(n), y(n), z(n)))





Santra teaches:	
wherein the instructions stored thereon further cause the one or more processors to 
determine a first gate around the centroid location based on the estimated variance, wherein the first distribution of points comprises points within the gate around the centroid; ([0080-0085] – detection gating; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification.)
determine a first distance between each point and the first distribution of points; ([0080-0085] – detection distance; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification... determines a first Mahalanobis distance Md_act)
associate one or more first points of the distribution of points within the first gate with the target object based on the determined first distance. ([0082] – When the measurement of a target is inside the gating region (i.e., the detection distance is below a predetermined threshold), the tracker updates the detection state variables of such target with the measured values during step 868. [0070] – When the classification distance is lower than a threshold, classification gating block 814 generates a gating data output to signal tracker 808 to use the temporary target activity classification… [0072] – Tracker block 808 also receives the gating data from classification gating block 814… Then tracker block 808 generates a target activity classification and target localization based on the updated state variables)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 11,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The device of claim 10, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points.

Santra further teaches:
The device of claim 10, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points. ([0069] – Mahalanobis distance Md_act is a function of covariance matrix. See eqs. 6, 11)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 12,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The device of claim 10, wherein the first gate comprises a constant volume ellipsoid around the centroid.

Santra further teaches:
The device of claim 10, wherein the first gate comprises a constant volume ellipsoid around the centroid. ([0064, 0069] – ellipsoidal gating; use of a predetermined threshold creates a “constant volume” circle, i.e. ellipsoid, around the centroid)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 13,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram further teaches:



associating the first point with the one or more first points based on a comparison between the first distance and the second distance. ([0033-34] – each detected object is then considered… Note that if multiple objects are detected, each object is tracked independently with a separate object tracking filter. Data association attempts to assign incoming measurements for detected objects to objects already being tracked. In some embodiments, a suitable nearest-neighbor data association technique may be used… associating to the one that is closest in 3D space)

Santra further teaches:
The device of claim 10, wherein the instructions stored thereon further cause the one or more processors to associate one or more first points of the first set of points within the gate with the target object by: 
determining that a first point of the one or more first points is within a second gate associated with a second target object;  ([0082] – for each tracked target, a detection distance may be determined between the measured parameters and the predicted parameters,)
determining a second distance between the first point and a second distribution of points; and ([0082] – for each tracked target, a detection distance may be determined between the measured parameters and the predicted parameters; distance determination made for each tracked target, i.e. when there are two tracked targets, a first and second distance will be determined)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 14,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram further teaches:
The device of claim 10, wherein the instructions stored thereon further cause the one or more processors to: determine a second set of points, (determining a second set of points constitutes a mere duplication of determining a first set of points. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)  the points of the second set of points unassociated with any target objects; (Fig. 3 – element 300; [0007] – determining whether or not each object of the plurality of objects is currently being tracked; points are unassociated prior to this determination)


generate a new tracking object based at least in part of the allocation tests. ([0035] – If a detected object is not one of the objects that is currently being tracked 302, then tracking of the object is initialized 304.)

Santra further teaches:
select a third point of the second set of points; 
perform one or more allocations tests comparing the third point to other points of the second set of points; and  (selection of third point and performing allocations tests constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 18,
Ikram teaches the invention as claimed and discussed above.
Ikram further teaches:	
The non-transitory program storage device of claim 17, wherein predicting the location of the first target object comprises: 
estimate a variance based on the state information; ([0007] –  tracking vector for an object based on the spherical coordinates, range rate, and variances of the object)
estimating a centroid location for the first target object based on the state information; and wherein the instructions stored thereon further cause the one or more processors to: ([0025] –  As is described in more detail herein, the object tracking filter uses the spherical coordinates of a detected object, the range rate, and the variances to determine the location of an object at time n in Cartesian coordinates x(n), y(n), and z(n); Centroid location corresponds to (x(n), y(n), z(n)))




Santra teaches:	
determine a first gate around the centroid location based on the estimated variance, wherein the first distribution of points comprises points within the gate around the centroid; ([0080-0085] – detection gating; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification.)
determine a first distance between each point and the first distribution of points; ([0080-0085] – detection distance; [0069] –  Classification gating block 814 receives the temporary target activity classification from classifier 812, receives from tracker 808 an uncertainty value associated with such temporary target activity classification, and generates a gating data output to indicate whether to use or not to use the temporary target classification based on the uncertainty associated with the temporary target activity classification... determines a first Mahalanobis distance Md_act)
associate one or more first points of the distribution of points within the first gate with the target object based on the determined first distance. ([0082] – When the measurement of a target is inside the gating region (i.e., the detection distance is below a predetermined threshold), the tracker updates the detection state variables of such target with the measured values during step 868. [0070] – When the classification distance is lower than a threshold, classification gating block 814 generates a gating data output to signal tracker 808 to use the temporary target activity classification… [0072] – Tracker block 808 also receives the gating data from classification gating block 814… Then tracker block 808 generates a target activity classification and target localization based on the updated state variables)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 19,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The non-transitory program storage device of claim 18, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points.

Santra further teaches:
The non-transitory program storage device of claim 18, wherein the first distance is measured as a function of a number of standard deviations a point is from the distribution of points. ([0069] – Mahalanobis distance Md_act is a function of covariance matrix. See eqs. 6, 11)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 20,
Ikram in view of Santra teaches the invention as claimed and discussed above.

Ikram does not teach:	
The non-transitory program storage device of claim 18, wherein the first gate comprises a constant volume ellipsoid around the centroid.

Santra further teaches:
The non-transitory program storage device of claim 18, wherein the first gate comprises a constant volume ellipsoid around the centroid. ([0064, 0069] – ellipsoidal gating; use of a predetermined threshold creates a “constant volume” circle, i.e. ellipsoid, around the centroid)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Santra’s known technique to Ikram’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Ikram teaches tracking objects using a radar system; (2) Santra teaches a gating technique for use in radar target tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with greater accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190331784 A1 to Niesen et al. teaches radar tracking of targets and further teaches gating based on variance and gating overlap.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIANA CROSS/Examiner, Art Unit 3648               

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648